Title: Thomas Jefferson to Andrew Jamieson, 7 November 1814
From: Jefferson, Thomas
To: Jamieson, Andrew


          Sir  Poplar Forest Nov 8 7. 14.
          Mr Goodman my manager here informs me you will furnish me 20. bushels of salt at 5.½ D. taking a draught on Messrs Gibson and Jefferson, my correspondents at Richmond. I now inclose you a draught on them for 110. Dollars, which you can have remitted by mail before it will be convenient for me to send for the salt, the greater part of which I have to send for from Albemarle. Accept the assurances of my respect
          Th: Jefferson
        